Citation Nr: 1828081	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-27 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension.

2. Entitlement to service connection for food allergies.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral pes planus.

6.  Entitlement to service connection for a right testicular condition.

7.  Entitlement to service connection for a respiratory condition, to include allergic rhinitis, sinusitis, and asthma.    

8.  Entitlement to service connection for bilateral hearing loss disability. 

9.  Entitlement to service connection for traumatic brain injury (TBI) residuals, to include memory loss and headaches. 

10.  Entitlement to service connection for gastroenteritis.

11.  Entitlement to service connection for erectile dysfunction.

12. Entitlement to service connection for a condition of the lower, mid, and upper back. 

13.  Entitlement to service connection for a neck condition.

14.  Entitlement to service connection for musculoskeletal pain.

15.  Entitlement to service connection for a bilateral knee condition.

16.  Entitlement to service connection for a bilateral ankle condition.

17.  Entitlement to service connection for a bilateral shoulder condition.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran, his parents, and partner


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel
INTRODUCTION

The Veteran had honorable active service from January 17, 2002 to November 10, 2004, and had other than honorable service from November 11, 2004 to November 24, 2009. 

A December 2012 Administrative Decision determined that the second period of service was a bar to VA compensation benefits.  See 38 C.F.R. § 3.12(d) (2017). 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2017, the Veteran testified at testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issues of entitlement to service connection for a respiratory condition, other than rhinitis; bilateral hearing loss; TBI residuals, including headaches and memory loss;  gastroenteritis; erectile dysfunction; spine conditions of the upper, mid, and lower back; musculoskeletal pain; a neck condition; a bilateral knee condition; a bilateral ankle condition; and a bilateral shoulder condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran sought treatment for high blood pressure and was diagnosed with essential hypertension during a period of dishonorable service for VA compensation purposes.	

2.  The Veteran reported food allergies, but was not diagnosed, during a period of dishonorable service for VA compensation purposes.	

3.  The Veteran's PTSD was diagnosed during service.  The evidence establishes that the Veteran engaged in combat with the enemy; his claimed stressor is related to that combat; and the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's period of honorable service. 

4. The Veteran's tinnitus was incurred in the Veteran's period of honorable service.  

5. The Veteran's bilateral pes planus existed before service and was permanently aggravated during his period of honorable service.

6.  The Veteran was diagnosed with right epididymitis and abscessed scrotum during his period of honorable service and has had right testicular pain, numbness, and tingling since. 

7.  The Veteran's allergic rhinitis was incurred in his period of honorable service. 


CONCLUSIONS OF LAW

1.  The currently diagnosed essential hypertension was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C. 
§§ 1110, 1112, 1113, 1117, 1118, 5103(a), 5103A, 5107, 5303(a) (2012); 38 C.F.R. 
§§ 3.1, 3.12, 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2017).

2.  Food allergies were not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C. §§ 1110, 1117, 1118, 5103(a), 5103A, 5107, 5303(a) (2012); 38 C.F.R. §§ 3.1, 3.12, 3.102, 3.159, 3.303, 3.317 (2017).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

4.  The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1112, 1113, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for bilateral pes planus are met.  38 U.S.C. 
§§ 1110, 1111, 1153, 1154, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

6.  The criteria for service connection for a right testicular condition are met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

7.  The criteria for service connection for allergic rhinitis are met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

A dishonorable discharge, a statutory bar, or a regulatory bar, deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12 (2017).  Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C. § 5303(a) (2012) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d). 

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (with specified exceptions to this condition).  38 C.F.R. § 3.12(c).  An adjudicator is permitted to look at the totality of the evidence rather than merely accepting whatever rationale a claimant might offer for periods of AWOL.  Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003). 

As to the regulatory bars, a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general courts-martial; (2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under "other than honorable conditions", if it is determined it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d). 

A discharge or release from service under one of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C. 
§ 5303(b) (2012); 38 C.F.R. § 3.12(b).  Thus, insanity is a defense to all statutory and regulatory bars. 

An insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or 
(3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2017). 

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b) (2017). 

Hypertension

The Veteran asserts that he initially developed hypertension during service, and as such, is entitled to service connection.  During the January 2017 Board hearing, the Veteran described having been diagnosed with hypertension and prescribed medication for control of hypertension in September 2008, following a five-day testing of blood pressure checks.  

Service treatment records are absent for complaints, treatments, or diagnoses of high blood pressure during his period of honorable service from January 17, 2002 to November 10, 2004.  September 2008 service treatment notes document hypertension screenings and a diagnosis of essential hypertension for which he was prescribed medications. 

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran experienced high blood pressure and was diagnosed with essential hypertension during a period of dishonorable service for VA compensation purposes (from November 11, 2004 to November 24, 2009).  Further, the Board finds that the weight of the evidence demonstrates no accident, injury, event, or disease during a period of honorable service that may be related to the currently diagnosed essential hypertension.  

The Veteran's Form DD 214 shows that for the period of service from November 11, 2004 to November 24, 2009 the Veteran was discharged under other than honorable conditions in lieu of trial by court-martial.  In a December 2012 Administrative Decision, VA determined that no VA benefits are payable for this period.  Additionally, service treatment and personnel records do not show nor does the Veteran contend that he was insane at the time of committing the offense causing his discharge from service.  Therefore, service connection is statutorily barred based on hypertension reported and diagnosed during the period of dishonorable service from November 11, 2004 to November 24, 2009.  

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current essential hypertension and honorable service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for essential hypertension on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Food Allergies

The Veteran asserts that he developed food allergies as a result of military service.  During the January 2017 Board hearing, the Veteran stated that he was determined to be allergic to fruits and nuts during service, and that he now has to carry an Epi-Pen.  He attributes the development of his allergies to his Iraq deployment and stated he was given a red dog tag indicating his allergies.  

Service treatment records are absent for complaints, treatments, or diagnoses of any food allergies during his period of honorable service from January 17, 2002 to November 10, 2004.  Service treatment records during the period of dishonorable service are also absent for diagnoses or treatment for food allergies. Although the Veteran reported an allergy to fruit at his August 2008 separation examination, there was no diagnosis.

The record is absent a current diagnosis of food allergies. 

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran did not complain, seek treatment for, or was diagnosed with food allergies during a period of honorable service.  In fact, the Veteran first reported a food allergy at his August 2008 separation examination, during a period of dishonorable service for VA compensation purposes (from November 11, 2004 to November 24, 2009).  Further, the Board finds that the weight of the evidence demonstrates no accident, injury, event, or disease during a period of honorable service that may be related to his current food allergies.  

As previously discussed, the Form DD 214 shows that for the period of service from November 11, 2004 to November 24, 2009 the Veteran was discharged under other than honorable conditions in lieu of trial by court-martial and VA determined that no VA benefits are payable for this period.  Additionally, as discussed above, service treatment and personnel records do not show nor does the Veteran contend that he was insane at the time of committing the offense causing his discharge from service.  Therefore, service connection is statutorily barred based on food allergies reported during the period of dishonorable service from November 11, 2004 to November 24, 2009.  

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's food allergies and honorable service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for food allergies on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

PTSD

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2017). 

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.  As the Veteran's claim was pending before the Board in July 2014, (before August 4, 2014), a diagnosis of PTSD must conform to DSM-IV.  See 38 C.F.R. § 4.125(a) (2017).

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the Veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 U.S.C. § 1154(b) (2012); 38 C.F.R. § 3.304(f)(2) (2017); Zarycki v. Brown, 6 Vet. App. 91 (1993).

The Veteran contends that he has PTSD due to in-service combat-related stressors.  See January 2017 Board hearing Transcript.  Specifically, he reported that he had to defend his team from shooters - including children with AK-47s, was in the Combat Arms Unit, and that he was always anxious as a result of consistently running point. 

Service personnel records and the Veteran's Form DD 214 reflect that the Veteran served in Iraq, which is designated as an imminent danger pay area, from February 2004 to February 2005, which includes a period of honorable active service.  Furthermore, his records also reflect that he had a Combat MOS as a Bradley Linebacker crewmember.  

As to a current diagnosis of PTSD, service treatment records from 2005 to 2008 document diagnoses of depression and PTSD that were attributed to symptoms that began during Operation Iraqi Freedom (OIF) deployment.  He reported that he received and returned fire often and lost two members of his squad and had 16 losses in his unit.  He endorsed worsening symptoms for the last twelve months, including physical altercations, erratic alcohol use, hypervigilance, increased startle response, hypervigilance, impaired sleep, decreased concentration, suicidal ideation, and a suicide attempt.  His Army clinician noted that the Veteran was exposed to intense, prolonged combat and that his symptoms were consistent with post-deployment stress.  He diagnosed the Veteran with PTSD.  Therefore, the record includes competent evidence that the Veteran has a current diagnosis of PTSD.

As to credible supporting evidence that the claimed in-service stressor occurred, given the MOS noted on the Veteran's Form DD 214 and the notation in his service personnel records demonstrating that he served in an imminent danger pay area, the Veteran's reports of engaging in combat with the enemy are considered credible.  Furthermore, his claimed stressor is related to that combat, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Under 38 C.F.R. § 3.304(f)(1)-(2), his lay testimony alone may therefore establish the occurrence of the claimed in-service stressor.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Here, the evidence establishes that the Veteran was diagnosed with PTSD during service and the claimed stressor is related to that service.  Specifically, the Veteran engaged in combat with the enemy; his claimed stressor is related to that combat; and the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Therefore, his lay testimony alone may establish the occurrence of the claimed in-service stressor under the provisions of 38 C.F.R. § 3.304 (f)(1)-(2).  As such, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current PTSD was incurred in a period of honorable active service.  Affording him the benefit of the doubt, service connection for PTSD is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Tinnitus

Certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  Tinnitus is classified as an organic disease of the nervous system.  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

The Veteran asserts that he first experienced ringing in his ears in service, when his duties consisted of driving a tank prior to his deployment.  He reported that the helmets they used did not provide hearing protection as they were outfitted with microphones to hear commands for turns and loading ammunition.  He was also stationed on the exterior turret of the tank and sometimes was still there when cannons were shot.  He further indicates that his ringing worsened when he was stationed in Iraq.  While the ringing was intermittent prior to deployment, he stated that it was constant once he was deployed to Iraq.  See January 2017 Board Hearing Transcript.  The Board finds that the Veteran's military history and his contentions regarding in-service exposure to acoustic trauma are consistent with the circumstances of his service.  

When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to service.

When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  See Barr, 21 Vet. App. at 305.  If it does, such testimony is sufficient to establish service connection.  Id.  

Here, the Board finds the Veteran's reports of the in-service onset of his tinnitus and its continuation thereafter both competent and credible.  Further, the Veteran's statements also amount to evidence of continuity of symptomatology which would warrant consideration of 38 C.F.R. § 3.303(b), as well as the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a).  As such, the Board finds that the Veteran's statements are sufficient to establish service connection in this instance.  There is no reason to doubt the credibility of the Veteran's statements, particularly given the information in his service personnel records, which confirms his exposure to acoustic trauma during a period of honorable active service.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Here, in light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible lay statements describing ringing in his ears that began in his period of honorable service and continued thereafter, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current tinnitus was incurred in a period of honorable active service.  Hence, affording him the benefit of the doubt, service connection for tinnitus is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Pes Planus

In relevant part, 38 U.S.C. 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Veteran contends that he has bilateral pes planus that is a result of or aggravated by his military service.  Service treatment records reflect that the Veteran was diagnosed with mild asymptomatic pes planus during his October 2001 enlistment examination.  At his August 2008 separation examination, the Veteran reported foot pain and was diagnosed with pes planus. 

At the January 2017 Board hearing, the Veteran stated that his pes planus worsened during service.  Although he does not use inserts, he now buys extra wide shoes to accommodate his feet.  He reported that the boots he had to wear during deployment also caused foot pain and scarring due to breaking the boots in by running, training, and showering with them on.  The Veteran also indicated that his doctor told him the arches of his feet dropped. 

For the following reasons, the Board finds that service connection for bilateral pes planus is warranted.  As an initial matter, the first criterion for service connection,  a current diagnosis, is satisfied.  

Turning to the second criterion, a nexus to service, the Veteran is competent to report certain types of in-service symptoms and injuries, which are capable of lay observation, such as having to buy wider shoes and noticing fallen arches.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Board finds that the Veteran is competent to report that his bilateral pes planus and foot pain worsened during his period of honorable service, and that it has been consistent from that time to the present.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  There is no reason to doubt the credibility of the Veteran's reports, particularly given the consistency of the statements.  Therefore, the Board finds that the Veteran has had continuous bilateral pes planus symptoms during the honorable period of service and since service. 

The Board finds that the evidence is at least in equipoise regarding whether the Veteran's bilateral pes planus was aggravated by a period of honorable active service.  Affording him the benefit of the doubt, service connection for bilateral pes planus is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Right Testicular Condition

As previously discussed above, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372. 

The Veteran contends that he has had testicular pain since his period of honorable service.  At the Board hearing, the Veteran testified that in 2002 he had swelling of the right testicle and that the he underwent surgery for removal and drainage of an abscessed growth.  He contends that since the incident, he has experienced testicular pain, numbness, and tingling.   

Service treatment records show that in October 2002 the Veteran reported for emergency treatment and complained of right-sided testicular pain, discharge, and swelling.  He was diagnosed with an abscess of the scrotum.  However, at a follow-up visit 10 days later, the Veteran continued to complain of right testicular pain that worsened during periods of extended standing.  He was noted to have right inguinal tenderness and was diagnosed with right epididymitis. 

At the January 2017 Board hearing, the Veteran testified that since the October 2002 incision to drain the abscess, he has had testicular pain, numbness, and tingling, particularly when it is cold.  He also endorsed difficulty with erectile dysfunction approximately four to five months after the surgery. 

For the following reasons, the Board finds that service connection for right testicular pain due to epididymitis is warranted.  As an initial matter, the Veteran has met the current disability requirement.  

In addition, the Veteran is competent to report certain types of in-service symptoms and injuries, which are capable of lay observation, such as pain and numbness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Board finds that the Veteran is competent to report that his he has had testicular pain, numbness, and tingling since his period of honorable service, and that it has been consistent from the treatment for epididymitis to the present.  There is no reason to doubt the credibility of the Veteran's reports, particularly given the consistency of the statements.  Therefore, the Board finds that the Veteran has had continuous right testicular symptoms during an honorable period of service and since service. 

The Board finds that the evidence is at least in equipoise regarding whether the Veteran's right testicular pain due to epididymitis was incurred in a period of honorable active service.  Affording him the benefit of the doubt, service connection for right testicular pain is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102.


Rhinitis

The Veteran contends that service connection is warranted for a respiratory condition as a result of various symptoms during his honorable period of service, including shortness of breath, coughing, sputum, nasal discharge, and other cold-like symptoms.  

Service treatment records during the Veteran's honorable period of service reflect treatment and diagnoses of seasonal allergic rhinitis, upper respiratory infections (URIs), and sinusitis.  The Veteran first reported his symptoms in March 2002 and again in March 2003.  In early March 2003, the Veteran reported that he had symptoms for approximately two weeks.  Although he was diagnosed and treated for a viral URI, the Veteran returned two weeks later complaining that the same symptoms lasted for approximately four weeks and was diagnosed with seasonal allergic rhinitis.  He was prescribed allergy medication and nasal spray.  In June 2003, October 2003, and April 2004, the Veteran complained of and was treated for the same symptoms. 

Service treatment records reflect that the Veteran was diagnosed viral syndrome and acute pharyngitis in 2007 and 2008.  He also reported similar symptoms at his separation examination.  This was most likely the same rhinitis condition that was severe enough in 2003 to require medication.  It is not uncommon for this condition to wax and wane depending on the environmental triggers.  Therefore, the Board finds that service connection for rhinitis is warranted.  

In addition, the Veteran is competent to report certain types of in-service symptoms and injuries, which are capable of lay observation, such as congestion, shortness of breath, and nasal discharge.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Board finds that the Veteran is competent to report that he has had allergy symptoms since his period of honorable active service, and that it has been consistent from that time to the present.  There is no reason to doubt the credibility of the Veteran's reports, particularly given the consistency of the statements.  
The Board finds that the evidence is at least in equipoise regarding whether the Veteran's rhinitis was incurred in a period of honorable active service.  Affording him the benefit of the doubt, service connection for rhinitis is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is denied. 

Service connection for food allergies is denied. 

Service connection for PTSD is granted. 

Service connection for tinnitus is granted.

Service connection for bilateral pes planus is granted. 

Service connection for a right testicular condition is granted.

Service connection for allergic rhinitis is granted. 


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's remaining claims may be decided.

The Veteran contends that service connection is warranted for TBI residuals, to include memory loss and headaches; conditions of the lower, mid, and upper back; a neck condition; a bilateral knee condition; a bilateral ankle condition; a bilateral shoulder condition; and general musculoskeletal pain due to service in combat.  At the hearing, the Veteran reported that since being involved in an improvised explosive device (IED) explosion when he was deployed in Iraq, as well as carrying heavy gear, he has experienced pain in his shoulders, knees, ankles, and back.  As for service connection for a TBI, he also contends that during the 2004 IED explosion in Iraq he was propelled 25 feet from the blast site and lost consciousness, and that this has led to chronic headaches and memory loss. 

The Veteran also alleges that service connection is warranted for diffused musculoskeletal/joint pains, gastroenteritis, and a respiratory condition other than rhinitis due to exposure to smoke, burn pits, and sandstorms when stationed in Iraq.  A review of the Veteran's military history shows that he served in the Southwest Asia theater of operations.  See Form DD 214.  As such, he is also potentially entitled to presumptive service connection for these conditions as undiagnosed illnesses or as diagnosed illnesses that are a medically unexplained chronic multisymptom illness.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.

The Veteran contends that service connection for erectile dysfunction is warranted as due to his right testicular condition, and as a result of the side effects of his PTSD medications, and that service connection for bilateral hearing loss is warranted as a result of his duties as a Bradley Linebacker crewmember. 

The Veteran has not yet been afforded a VA examination in connection with his service connection claims for any of these conditions.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Lay testimony as to continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Id. at 83.  Furthermore, the Veteran is competent to testify to in-service injuries, symptoms, and events.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Given the Veteran's reports attributing his current conditions to his period of honorable service, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of the claims.  See McLendon, 20 Vet. App. 79, 81 (2006).

Additionally, the Veteran indicated that he received treatment at the Puget Sound VA Medical Center.  Updated VA and private treatment records should also be obtained.  38 U.S.C.  § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of any medical provider, VA or private, who has treated him for diffuse joint and musculoskeletal pains including his neck, back, knees, ankles, and shoulders; erectile dysfunction; respiratory conditions other than rhinitis; a gastrointestinal condition; hearing loss; and TBI residuals.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  

Additionally, obtain VA treatment records from the Puget Sound VA Medical Center.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Schedule the Veteran for an examination by an audiologist.  The claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should provide the following opinions:

a. Is it at least as likely as not (50 percent probability or greater) that any current hearing loss was incurred in service, or is the result of exposure to loud noise during the Veteran's period of service from January 2002 to November 2004, to specifically include his exposure to guns, cannons, and other loud machinery and an IED explosion.  Please explain why or why not.  Please consider the Veteran's report of hearing loss during his separation examination. 

The examiner is advised that the lack of a diagnosis of hearing loss in service is not, by itself, a sufficient reason to find there is no nexus to service.  The salient question is whether any incident of service, including noise exposure, caused a current hearing loss disability even though it may have been initially diagnosed years after the Veteran's discharge from service. 

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his erectile dysfunction.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  The examiner should provide the following opinions:

a. Is the Veteran's erectile dysfunction at least as likely as not (a 50 percent or better probability) caused by his service-connected right testicular condition, to include the epididymitis and scrotum abscess for which he was treated in service, or as a result of medications prescribed for his service-connected PTSD?  

b. If not caused by the service-connected right testicular condition, is it at least as likely as not that the erectile dysfunction has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by his service-connected right testicular pain or PTSD medications?  Please explain why or why not.

c.  If you find that erectile dysfunction has been permanently worsened beyond normal progression (aggravated) by his service-connected right testicular pain or PTSD medications, please attempt to quantify the degree of aggravation beyond the baseline level of the erectile dysfunction that is attributed to right testicular pain or PTSD. 

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's TBI residuals.  The claims file should be made available to the examiner and review of the file should be noted in the full requested report.  The examiner should record the full history of the identified disorder, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, if necessary, the examiner should respond to the following:

a. Is it at least as likely as not that the Veteran has any current residuals of the TBI he sustained in service?  

The examiner is asked to specifically discuss the Veteran's contentions that he suffered a head injury from a 2004 IED explosion during his OIF deployment and was thrown off the Bradley-Linebacker turret he was operating.  The examiner is also asked to discuss the Veteran's report that he lost consciousness as a result of the incident and his reported symptoms including memory loss and headaches. 

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's diffused musculoskeletal pain; neck condition; upper, mid, and low back condition; bilateral shoulder, knee and ankle condition; gastrointestinal condition; and respiratory conditions other than rhinitis, to include a possible qualifying disability under 38 C.F.R. § 3.317 for a Persian Gulf War Veteran.  The examination must be conducted by clinician familiar with Gulf War illness.  The entire claims file must be reviewed in conjunction with the examination.  All diagnostic testing deemed to be necessary by the examiner should be accomplished. 

a. Provide a current diagnosis for the Veteran's diffused musculoskeletal pain; neck condition; upper, mid, and low back condition; bilateral shoulder, knee, and ankle condition; gastrointestinal condition; and respiratory conditions other than rhinitis.  Identify all currently diagnosed gastrointestinal disorders. 

In doing so, the clinician should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from January 2011 onward.  The disorders need not be present at the time of the evaluation; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the evaluation. 

The Board notes that the record shows past diagnoses of acute pharyngitis, sinusitis, viral upper respiratory infection, and gastroenteritis and reports of coughing, chest pain, shortness of breath, vomiting, diarrhea, and constipation.  All of these disorders should be considered and discussed, in addition to any other disorders that may be found.  If any specific disorder is ruled out, a complete explanation must be provided.  That explanation should include a discussion of all the pertinent evidence of record, to include lay evidence.  If the examiner determines that any prior diagnosis cannot be validated, she or he should explain why.

For VA purposes, specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  

b. Is it at least as likely as not (50 percent probability or greater) that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including the 2004 IED explosion or exposures to pesticides, bromide pills, sarin gas exposure, sandstorms, or fumes from burning oil fields, munitions dumps, and/or latrine waste during his OIF deployment?

c. If the Veteran has a gastrointestinal disorder other than a functional gastrointestinal disorder, is the Veteran's gastrointestinal disorder at least as likely as not (50 percent or greater probability) related to service? 

d. Is the Veteran's disability pattern (diffused musculoskeletal pain; upper, mid, and low back condition; neck condition; bilateral shoulder, knee and ankle condition; gastrointestinal condition; and respiratory conditions other than rhinitis) consistent with: (1) an undiagnosed illness; (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology; (3) a diagnosable chronic multisymptom illness with a partially explained etiology; or (4) a disease with a clear and specific diagnosis and etiology.

e. If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia, including exposures to pesticides, bromide pills, sarin gas exposure, sandstorms, or fumes from burning oil fields, munitions dumps, and/or latrine waste.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


